Exhibit 10-C

SUMMARY COMPENSATION SHEET

 

The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers and directors.

 

1. 2016 Base Salary

 

The Committee increased the base salaries of each of the named executive
officers set forth below to keep each of their respective salaries competitive
and, in the case of Mr. Scibetta, to reflect his promotion to Chief
Merchandising Officer, as well as his leadership of our new product initiatives
and his achievements related to successfully managing our inventories in a
difficult retail environment. The following base salaries are effective for the
Company’s named executive officers for fiscal 2016:

 

        
Name  
Title   Base
Salary                             Clifton E. Sifford   President and Chief
Executive Officer   $ 625,000                 W. Kerry Jackson   Senior
Executive Vice President, Chief Operating and Financial Officer and Treasurer  
$ 535,600                 Timothy T. Baker   Executive Vice President -
Store Operations   $ 515,000                 Carl N. Scibetta   Executive Vice
President – Chief Merchandising Officer   $ 450,000  

 

2. Grants of Restricted Stock

 

The Committee approved grants of restricted stock to the Company's named
executive officers and other key personnel under the Shoe Carnival, Inc. 2000
Stock Option and Incentive Plan (the “2000 Plan”). Grants to the Company's named
executive officers were as follows:

 

Name Time-Based
Restricted Shares
Awarded Performance-Based
Restricted Shares
Awarded Clifton E. Sifford 8,726 30,281 W. Kerry Jackson 4,994 20,187 Timothy T.
Baker 4,254 16,150 Carl N. Scibetta 4,827 16,150

 

The performance-based restricted shares will vest on March 31, 2019 if the
Company achieves a specified level of annual earnings per diluted share in any
of fiscal 2016, 2017 or 2018 and the named executive officer maintains
continuous service with the Company through March 31, 2019. As a result of the
improvement in the Company’s financial performance and the success of its
multi-channel initiatives in fiscal 2015, the time-based restricted shares were
granted to recognize each named executive officer’s level of performance and job
responsibility in fiscal 2015 and for retention purposes. One-half of the
time-based restricted shares will vest at the end of each of fiscal 2016 and
fiscal 2017, provided the named executive officer maintains continuous service
with the Company through that date.

 



 

3. Annual Incentive Compensation for Fiscal 2016

 

The Committee established the performance criteria and targets for the fiscal
2016 bonus payable in fiscal 2017 under the Company's 2016 Executive Incentive
Compensation Plan. The performance criterion is operating income before bonus
expense. Subjective factors based on an executive's individual performance can
reduce an executive's bonus. As Chief Executive Officer, Mr. Sifford's bonus
target is 80% of his salary but he can earn up to 125% of his salary if all
performance targets are met. The bonus target for Messrs. Baker, Jackson, and
Scibetta is 60% of their salary but they can earn up to 100% of their salary if
all performance targets are met.

 

4. Director's Compensation

 

The Company pays to non-employee Directors an annual cash retainer of $45,000.
Committee chairs receive an additional annual cash retainer as follows: $15,000
for the Audit Committee and $7,500 each for the Compensation Committee and the
Nominating and Corporate Governance Committee. The Company’s Lead Director
receives additional annual compensation of $3,000. All amounts paid to the
non-employee Directors are to be paid quarterly in arrears. The Company also
reimburses all Directors for all reasonable out-of-pocket expenses incurred in
connection with meetings of the Board.

 

Non-employee Directors will annually receive restricted shares valued at $45,000
as of the date of grant under the 2000 Plan. The restrictions on the shares
lapse on January 2nd of the year following the year in which the grant was made.

 





 

 